DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been reviewed by the examiner and entered of record in the file.
2.	Claim 4, 8-10, 21, 133, and 136-139 is amended.  Claims 4, 8-10, 21, 133-139 are present in the application.
3.	Additional therapeutic agents to be administered other than a galectin 3 inhibitor remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Previous Double Patenting Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 4, 8-10, 21 and 133-139, amended August 30, 2022, remain/ are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,570,094 A1, in view of Bornstein et al, U.S. 20140120102 A1. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is directed to a method of treating myelofibrosis in a human subject, comprising administering to the human in need thereof an oral dosage form comprising a compound that is (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt or solvate thereof, wherein the myelofibrosis is primary, post polycythemia vera, or post essential thrombocythemia myelofibrosis, wherein the oral dosage form comprises the compound in an amount from 250 mg to 2000 mg, and wherein the oral dosage form is administered twice daily in a therapeutically effective amount of from 500 mg to 4000 mg.  Claims 8-10 are drawn to claim 4 and limit the pharmaceutically acceptable salt or solvate thereof (wherein claim 10 is directed to the mesylate salt).  Claim 21 is drawn to claim 4, wherein the compound reduces serum LOXL2 (sLOXL2) levels in the human. Claim 133 is drawn to claim 4, wherein the compound is administered with at least one additional therapeutic agent to the human, more specifically wherein the agent is ruxolitinib (claim 134).  Claim 135 is drawn to claim 133, and limits the additional agent.  Claim 136 is drawn to claim 10, and limits the dosage to 250 mg, 500 mg, 750 mg, 1000 mg (claim 138), 1250 mg, 1500 mg or 2000 mg (claim 137). 
Claim 139 is directed to a method of treating myelofibrosis in a human subject, comprising administering to the human in need thereof an oral dosage form comprising a compound that is (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone as a pharmaceutically acceptable mesylate salt thereof, wherein the myelofibrosis is primary, post polycythemia vera, or post essential thrombocythemia myelofibrosis, wherein the oral dosage form comprises the compound in an amount from 250 mg to 2000 mg, and wherein the oral dosage form is administered twice daily in a therapeutically effective amount of from 500 mg to 4000 mg.	

The ‘094 patent recites a method of treating fibrosis in a mammal comprising administering Applicant’s instantly recited compound: (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone, and its R,R and S,S forms, in claims 14, 16 and 18, (which is a LOXL2 inhibiting compound of Formula (VI) recited in claim 1: 

    PNG
    media_image1.png
    200
    213
    media_image1.png
    Greyscale
 
wherein “L1” is –O-; “L2” is –C(=O)-; and “Q” is ring B, pyrrolidine substituted by -F in the 3-position and –OH in the 4-position). The ‘094 patent specifically defines myelofibrosis as a type of fibrosis (column 11, line 50). The ‘094 patent recites pharmaceutically acceptable salts or solvates thereof in claim 1 and defines preferred salts, specifically naming the mesylate salt (column 124, lines 6-8). It would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone with a reasonable expectation of success in the treatment of myelofibrosis. The ‘094 patent defines dosage amounts in the range of 0.01 mg-5000 mg per day, which fully encompasses the dosage amounts required by instant claims 4 and 136-138 (column 142, lines 21-28).
	Please refer to MPEP § 804 II.B.2(a), i.e. the specification of the reference patent may be relied upon to properly construe the scope of the reference claim, and “may be considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” And, "[t]he Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. 
See also In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970): those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). Therefore the broader genus of the fibrotic disorders disclosed in the reference patent renders obvious the instantly recited species of myelofibrosis.
	As such, the claims of the ‘094 patent recite a method of treating fibrosis (embracing myelofibrosis) comprising administering Applicant’s instantly recited LOXL2 inhibitor compound, but do not specifically recite wherein the myelofibrosis is primary or post polycythemia vera or post essential thrombocythemia myelofibrosis.
Yet, Bornstein et al. discuss the administration of LOXL2 inhibitors in the treatment of fibrosis/ fibrotic diseases, specifically naming myelofibrosis as a type of fibrosis or fibrotic disease (paragraph [0107]), paragraph [0141]), and teach primary myelofibrosis and secondary myelofibrosis, wherein the secondary myelofibrosis can result from polycythemia vera or essential thrombocytosis (paragraph [0163], lines 2-3 and right column, lines 6-7). Claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978). Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of types of myelofibrosis disclosed by Bornstein et al. comprises only two species (i.e., primary myelofibrosis or secondary myelofibrosis), the skilled artisan would have immediately envisaged treating either primary myelofibrosis or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia when practicing the method of treating fibrosis recited by the claims of the ‘094 patent.
As such, one skilled in the art would be motivated to administer Applicant’s instantly recited compound (specifically recited in claims 14, 16 and 18 of the ‘094 patent), to treat primary or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia in a human in need thereof, as guided by Bornstein et al.  Regarding instant claims 133 and 135, nothing unobvious is seen in administering an additional anti-fibrotic agent in combination with a LOXL2 inhibitor, in order to achieve an additive effect in the treatment of fibrotic diseases/conditions.
	Therefore, absent a showing of unobvious and superior properties, the instant claimed method of treatment would have been obvious to one skilled in the art.  

Response to Arguments
6.	Applicant respectfully traverses the rejection, arguing the following points:
	(i) 	Applicant argues that the '094 patent does not claim or suggest the treatment of primary, post polycythemia vera, or post essential thrombocythemia myelofibrosis by administering to a human an oral dosage comprising the compound (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxy-pyrrolidin-1-yl)methanone, or a pharmaceutically acceptable salt or solvate thereof; wherein the oral dosage form comprises the compound in an amount from 250mg to 2000mg, which is administered twice daily in a therapeutically effective amount of from 500mg to 4000mg. Applicant contends that in particular, the '094 patent does not claim (or disclose) the specific treatment of primary or secondary myelofibrosis.
	 Applicant argues that Bornstein fails to disclose the above feature related to administering LOXL2 inhibitors for treating primary, post polycythemia vera, or essential thrombocytosis myelofibrosis at the same dosage.  Applicant alleges that while Bornstein may guide one to consider treatment of primary, post polycythemia vera, or essential thrombocytosis myelofibrosis and to administer antibodies in a range of weekly dosages for intravenous and subcutaneous administration for the general treatment of "fibrosis", Bornstein does not guide one to specifically treat primary, post polycythemia vera, or essential thrombocytosis myelofibrosis with the claimed compound, or any specific small molecule LOXL2 inhibitor, in an oral dosage form in an amount from 250mg to 2000mg, which is administered twice daily in a therapeutically effective amount of from 500mg to 4000mg. Applicant argues that even if the combination of the '094 patent and Bornstein is assumed to be proper, the combination fails to teach every element of the claimed invention, i.e., the combination fails to teach the claimed to treatment of primary, post polycythemia vera, or essential thrombocytosis myelofibrosis with the claimed compound (which is a small molecule) in an oral dosage form in an amount from 250mg to 2000mg, which is administered twice daily in a therapeutically effective amount of from 500mg to 4000mg.

Applicant's arguments have been fully considered but they are not persuasive.
 In this case, the ‘094 patent is relied upon for reciting a method of treating fibrosis in a mammal (wherein myelofibrosis is specifically defined as a type of fibrosis in the Specification), comprising administering Applicant’s instantly recited compound: (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)-methanone or its S,S forms, recited in claims 14, 16 and 18.  Bornstein is relied upon for teaching the treatment of myelofibrosis with LOXL2 inhibitors, wherein myelofibrosis embraces primary myelofibrosis as well as secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Thus, considering that the genus of types of myelofibrosis disclosed by Bornstein et al. comprises only two species (i.e., primary myelofibrosis or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia), the skilled artisan would have immediately envisaged treating either primary myelofibrosis or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia when practicing the method of treating fibrosis recited by the claims of the ‘094 patent.

	
	

	(ii)	Applicant argues that neither the claims of the '094 patent nor Bornstein describe the mesylate salt as recited in instant claims 10 and 136-139. 

Applicant's arguments have been fully considered but they are not persuasive. The ‘094 patent recites Applicant’s instant compound in claim 14, and recites pharmaceutically acceptable salts thereof in claim 1. The ‘094 patent defines preferred salts, specifically naming the mesylate salt in column 124, lines 6-8.  As stated above, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  
In this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).  Thus, considering that the mesylate salt is specifically named within the genus of pharmaceutically acceptable salts discussed in the ‘094 patent (column 124, lines 6-8), nothing unobvious is seen in choosing from a finite number of predictable pharmaceutically acceptable salt options of (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone with a reasonable expectation of success of producing a functional pharmaceutically acceptable mesylate salt for the treatment of primary myelofibrosis or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia.


7.	Claims 4, 8-10, 21 and 133-139, amended August 30, 2022, remain/ are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,150,732 A1, further in view of Bornstein et al, U.S. 20140120102 A1. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 4 is drawn to a method for treating myelofibrosis in a human subject, comprising administering to the human in need thereof an oral dosage form comprising a compound that is (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone as a pharmaceutically acceptable salt or solvate thereof, wherein the myelofibrosis is primary, post polycythemia vera, or post essential thrombocythemia myelofibrosis, wherein the oral dosage form comprises the compound in an amount from 250 mg to 2000 mg, and wherein the oral dosage form is administered twice daily in a therapeutically effective amount of from 500 mg to 4000 mg. Claims 8-10 are drawn to claim 4 and limit the pharmaceutically acceptable salt or solvate thereof.  Claim 21 is drawn to claim 4, wherein the compound reduces serum LOXL2 (sLOXL2) levels in the mammal. Claim 133 is drawn to claim 4, wherein the compound is administered with at least one additional therapeutic agent to the human, wherein the agent is ruxolitinib (claim 134).  Claim 135 is drawn to the method of claim 133, and limits the additional agent.  Claim 136 is drawn to claim 10, and limits the dosage to 250 mg, 500 mg, 750 mg, 1000 mg (claim 138), 1250 mg, 1500 mg or 2000 mg (claim 137). Claim 139 is directed to a method of treating myelofibrosis in a human subject, comprising administering to the human in need thereof an oral dosage form comprising a compound that is (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone as a pharmaceutically acceptable mesylate salt thereof, wherein the myelofibrosis is primary, post polycythemia vera, or post essential thrombocythemia myelofibrosis, wherein the oral dosage form comprises the compound in an amount from 250 mg to 2000 mg, and wherein the oral dosage form is administered twice daily in a therapeutically effective amount of from 500 mg to 4000 mg.	

The prior ‘732 patent recites a genus of LOXL2 inhibitor compounds of Formula (VI), wherein claim 19 specifically recites Applicant’s instantly claimed compound: (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone. Claim 21 recites the (S,S) isomer of the same compound. Claim 23 recites the compound with no stereochemistry.
The instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent, i.e., the ‘732 patent teaches the treatment of fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis (column 11, line 50); and teaches combination therapy with an additional agent (column 142, lines 51-60).  In Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), the district court followed the double patenting analysis of the Geneva line of cases, which address the situation in which an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	The ‘732 patent recites pharmaceutically acceptable salts or solvates thereof in claim 1 and defines preferred salts, specifically naming the mesylate salt (column 122, lines 56-60). It would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone and select the mesylate salt form with a reasonable expectation of success in the treatment of myelofibrosis. The ‘732 patent defines dosage amount from about 0.01 mg-5000 mg per day (column 140, lines 1-3), which fully encompasses the dosage amounts required by instant claims 4 and 136-138.
	Please refer to MPEP § 804 II.B.2(a), i.e. the specification of the reference patent may be relied upon to properly construe the scope of the reference claim, and “may be considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” And, "[t]he Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. 
See also In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970): those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). Therefore the broader genus of the fibrotic disorders disclosed in the reference patent renders obvious the instantly recited species of myelofibrosis.
  	As such, the claims of the ‘732 patent recite Applicant’s instant LOXL2 inhibitor compound, wherein the specification discloses a method of treating fibrosis (embracing myelofibrosis) comprising administering said compound, but the claims of the ‘732 patent fail to recite wherein the myelofibrosis is primary or post polycythemia vera or post essential thrombocythemia myelofibrosis.
Yet, Bornstein et al. discuss the administration of LOXL2 inhibitors in the treatment of fibrosis/ fibrotic diseases, specifically naming myelofibrosis as a type of fibrosis or fibrotic disease (paragraph [0107]), paragraph [0141]), and teach primary myelofibrosis and secondary myelofibrosis, wherein the secondary myelofibrosis can result from polycythemia vera or essential thrombocytosis (paragraph [0163], lines 2-3 and right column, lines 6-7). Claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978). Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of types of myelofibrosis disclosed by Bornstein et al. comprises only two species (i.e., primary myelofibrosis or secondary myelofibrosis), the skilled artisan would have immediately envisaged treating either primary myelofibrosis or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia when practicing the method of treating fibrosis recited by the claims of the ‘732 patent.
As such, one skilled in the art would be motivated to administer Applicant’s instantly recited compound (specifically recited in claims 19 of the ‘732 patent), to treat primary or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia in a human in need thereof, as guided by Bornstein et al. Regarding instant claims 133 and 135, nothing unobvious is seen in administering an additional anti-fibrotic agent in combination with a LOXL2 inhibitor, in order to achieve an additive effect in the treatment of fibrotic diseases/conditions.
	Therefore, absent a showing of unobvious and superior properties, the instant claimed method of treatment would have been obvious to one skilled in the art.  

Response to Arguments
8.	Applicant respectfully traverses the rejection, arguing the following points:


(i)	Applicant contends that during prosecution of '732 patent, the position of the USPTO was that the claims directed to compounds and compositions were not obvious variations of the claims drawn to method of treating fibrosis in a mammal, such that Applicant was restricted to one of the inventions, wherein the restriction requirement was made final.  Applicant argues that it is contrary to the original position of the USPTO to assert that the method of treatment in the specification of the ‘732 patent is in any way obvious over the compound/ composition claims.

Applicant's arguments have been fully considered but they are not persuasive. The instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent (see column 11 of the ‘732 patent for discussions of treating fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis in line 50; and combination therapy with an additional agent in column 142, lines 51-60.).  Referencing the obviousness-type double patenting decisions in Geneva and Pfizer, which addressed factual situations closely resembling the present rejection, the district court held that claims of a later patent were found invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The court concluded that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86.
Thus Applicant’s instantly claimed method of treatment is directed to nothing more than the ‘732 patent’s disclosed utility as a method of using the compound (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt thereof, in view of Bornstein.
	In this case, it would have been obvious to one of ordinary skill in the art to choose from a finite number of LOXL2 inhibitors recited by the ‘732 patent and administer Applicant’s instant compound (recited in claim 19), for the treatment of primary or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia in a human in need thereof, because Bornstein suggests that LOXL2 inhibitors may be successfully administered in the treatment of myelofibrosis (which embraces primary or secondary as a result of polycythemia vera or essential thrombocythemia).
	
(ii)	Applicant argues that the claims of the '732 patent and Bornstein do not describe the mesylate salt as recited in claims 10, 136-139. 

Applicant's arguments have been fully considered but they are not persuasive. The ‘732 patent recites Applicant’s instant compound in claim 19, and recites pharmaceutically acceptable salts thereof in claim 1. The ‘732 patent defines preferred salts, specifically naming the mesylate salt in column 122, lines 57-58.  As stated above, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
	Thus it would have been prima facie obvious to one skilled in the art to choose from a finite number of predictable pharmaceutically acceptable salt options of (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone and choose the mesylate salt with a reasonable expectation of success in the treatment of primary or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia in a human in need thereof.

(iii)	Applicant contends that the claims of the '732 patent recite a composition, not a particular use, such as a treatment disclosed in Bronstein; therefore the claims of the '732 patent and Bornstein do not provide the motivation to perform the proposed use of the claimed composition of the '732 patent. 
	Applicant alleges that an attempt to bring in the isolated teaching of treatment by Bornstein and combine it with the composition of the '732 patent would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole. While the required evidence of motivation to combine need not come from the applied references themselves, the evidence must come from somewhere within the record. 
	
Applicant's arguments have been fully considered but they are not persuasive. As stated above, the instant claims simply claim the anti-fibrotic uses that were disclosed in the specification of the ‘732 patent (please see column 11 of the ‘732 patent for discussions of treating fibrotic disorders, specifically defining myelofibrosis as a type of fibrosis in line 50; and combination therapy with an additional agent in column 142, lines 51-60.).  Referring again to Geneva and Pfizer (see above), which addressed factual situations closely resembling the present rejection, the district court held that claims of a later patent were found invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The court concluded that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86.
Thus Applicant’s instantly claimed method of treatment is directed to nothing more than the ‘732 patent’s disclosed utility as a method of using the compound trans-(3-((4-(aminomethyl)-6-(trifluoromethyl)-pyridin-2-yl)oxy)-phenyl)(3-fluoro-4-hydroxypyrrolidin-1-yl)methanone or a pharmaceutically acceptable salt thereof, in view of Bornstein.
In response to Applicant's argument that “to bring in the isolated teaching of treatment by Bornstein and combine it with the composition of the '732 patent would amount to improperly picking and choosing features from different references,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, as stated above when an earlier patent claims a compound, disclosing the utility of that compound in the specification, and a later patent claims a method of using that compound for a particular use described in the specification of the earlier patent, a case of obviousness-type double patenting is established (Sun Pharmaceutical Industries, Ltd, v. Eli Lilly And Company (2010), and see Pfizer, 518 F.3d at 1363; and Geneva, 349 F.3d at 1385.
	In this case, the ‘732 patent is relied upon for teaching a method of treating fibrosis in a mammal (wherein myelofibrosis is specifically defined as a type of fibrosis) comprising administering Applicant’s instantly recited compound: (R,R)-trans-(3-((4-(aminomethyl)-6-(trifluoro-methyl)pyridin-2-yl)oxy)phenyl)(3-fluoro-4-hydroxy-pyrrolidin-1-yl)-methanone and its S,S form, which are specifically recited in claims 19, 21 and 23. Bornstein is relied upon for teaching the treatment of myelofibrosis with LOXL2 inhibitors, wherein myelofibrosis embraces primary and secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia. Thus it would have been obvious to one skilled in the art to employ the pharmaceutically acceptable mesylate salt of the known LOXL2 inhibitor recited in claim 19 of the ‘732 patent, in the treatment of primary or secondary myelofibrosis as a result of polycythemia vera or essential thrombocythemia in a human in need thereof.  


Conclusion
9.	In conclusion, claims 4, 8-10, 21 and 133-139 are pending in the application.    Claims 4-6, 8-10, 21 and 133-139 are rejected. No claim is presently allowed.

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611